BLACKMAR, Judge,
dissenting.
This Court is not required to give a statute its broadest and most literal interpretation when applying First Amendment over-breadth analysis. If the statute may fairly be construed in a manner which limits its application to a “core” of constitutionally unprotected expression, it may be upheld against the charge that it is overly broad. Cf. City of Houston v. Hill, — U.S. -, -, 107 S.Ct. 2502, 2513, 96 L.Ed.2d 398. The majority opinion ignores the express and implied limitations on the application of Section 574.010.1(l)(c), concluding that: “[t]he statute contemplates punishing a person for any and all utterances that if carried out would constitute criminal offenses under Missouri law.”
The majority’s reading of the statute fails to recognize that there can be no violation of the law unless the offender “unreasonably and knowingly disturbs or *409alarms another person” by his threats. (Emphasis supplied). The statute also specifies that the threatened violation must constitute a crime against a 'person. Additionally, we could reasonably interpret the term “threaten” to require that the utterance be “so unequivocal, unconditional, immediate and specific as to the person threatened, as to convey a gravity of purpose and immediate prospect of execution.” United States v. Kelner, 534 F.2d 1020, 1027 (2d Cir.), cert. denied, 429 U.S. 1022, 97 S.Ct. 639, 50 L.Ed.2d 623 (1976) (holding that a federal statute proscribing the transmission of threats in interstate commerce is not violative of the First Amendment). See also Watts v. United States, 394 U.S. 705, 89 S.Ct. 1399, 22 L.Ed.2d 664 (1969).
A fair reading of Section 574.010.1(l)(c) would not, as the majority suggests, permit prosecution of an individual who threatens to steal a book from a library. First, such a statement could not conceivably be construed as an unreasonably disturbing or alarming pronouncement. Moreover, the theft of public property is not a crime which falls within any reasonable classification of crimes against persons.
At the crux of the majority opinion is an unduly limited view of what may constitute unprotected speech. No First Amendment protection is afforded words which “by their very utterance inflict injury.” Chap-linsky v. New Hampshire, 315 U.S. 568, 572, 62 S.Ct. 766, 769, 86 L.Ed. 1031 (1942). The statute is directed to this type of unprotected speech and, in my view, the limiting language discussed above should allow it to successfully withstand the charge that it is overly broad.
State v. Swoboda, 658 S.W.2d 24 (Mo. banc 1983) is clearly distinguishable. It construed a portion of an earlier version of the statute now before us and held that the phrase “loud and abusive language” was subject to a construction which would invade the area of protected speech. The portion of the statute involved in this case may be limited by reasonable construction so as to punish socially undesirable conduct without infringing upon any constitutional protection.
The Information is in the language of the statute. Count I charges a threat of murder; Count II of arson; and Count III of assault. Murder and assault are offenses under Chapter 565, RSMo, titled “Offenses Against the Person”. Arson is not included in this chapter but the crime of arson is one which is potentially life threatening and would surely cause alarm to persons. The statute may be reasonably read as applying only to crimes such as these. The Information is sufficient on its face and the motion to dismiss should have been overruled.